Title: To James Madison from Thomas McKean Thompson, 19 December 1807
From: Thompson, Thomas McKean
To: Madison, James



Sir,
Secretary’s Office, Lancaster, Pennsylvania, December 19th., 1807.

I am directed by the Governor to transmit to you the inclosed letter from George A. Cope, who states himself and ten others to be, at the time of writing it, confined on board an english vessel of war in the West Indies.  I have the honor to be, with great respect, Sir, Your obedient Servant,

T. M. Thompson,Secy.


